DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 and 365(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), as well as of the receipt of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

…


, one of the side where the connecting surface of the main board is arranged[[,]] and an end of the first FPC board away from the camera is arranged with a first board to board (BTB) connector[[;]], the other one of the side where the connecting surface of the main board is arranged[[,]] and an end of the first FPC board away from the camera is arranged with a first BTB socket[[;]], and the first BTB socket is capable of being paired with the BTB connector.

…

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: Each of independent claims 1,13, and 20 requires at least a camera module comprising a main (circuit) board defining a first mounting hole, a battery stacked on the main board and defining a second mounting hole, and a camera at least part of which is disposed through the first and second mounting holes. The prior art fails to disclose these features. Claims 2-12 and 14-19 are allowed because they depend on either claim 1 or claim 13.  
Wang (CN 107666526 A – cited by Applicant) discloses a mobile terminal including an annular battery, and a camera that is disposed in a hollow space of the annular battery. However, Wang does not further elaborate on how the camera is positioned within the mobile terminal – that is, whether the camera and/or the battery is positioned on a circuit board. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/4/2021